Exhibit 10.5

SCICLONE PHARMACEUTICALS, INC.

STOCK OPTION AGREEMENT

(For Residents of the People’s Republic of China)

SciClone Pharmaceuticals, Inc. (the “Company”) has granted to the Participant
named in the Notice of Grant of Stock Option (the “Grant Notice”) to which this
Stock Option Agreement (the “Option Agreement”) is attached an option (the
“Option”) to purchase certain shares of Stock upon the terms and conditions set
forth in the Grant Notice and this Option Agreement.  The Option has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SciClone Pharmaceuticals, Inc. 2015 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this Option Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Option
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Option Agreement or the Plan.

1. Definitions and Construction.

1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.    Whenever
used herein, the following terms shall have their respective meanings set forth
below:

(a) “Date of Grant” means the effective date of grant of the Option as set forth
in the Grant Notice.

(b) “Exercise Price” means the purchase price per share of Stock as set forth in
the Grant Notice and as adjusted from time to time pursuant to Section 9.

(c) “Local Law” means the laws, rules and regulations of the Peoples’ Republic
of China.

(d) “Number of Option Shares” means the total number of shares of Stock subject
to the Option as set forth in the Grant Notice and as adjusted from time to time
pursuant to Section 9.

(e) “Option Expiration Date” means the date ten (10) years from the Date of
Grant.

(f) “Vested Shares”  mean, on any relevant date, that portion of the Number of
Option Shares which has vested in accordance with vesting schedule set forth in
the Grant Notice.  Provided that the Participant’s Service has not terminated
prior to the relevant date, an initial installment of shares will become Vested
Shares on the initial “Full Vest” date set forth in the Grant Notice (the
“Initial Vesting Date”), and thereafter the remaining shares will



--------------------------------------------------------------------------------

 

become Vested Shares in substantially equal installments determined from the
Initial Vesting Date at the periodic rate set forth in the Grant Notice, with
the last such installment vesting on the last “Full Vest” date set forth in the
Grant Notice.

1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Certain Conditions of the Option.

2.1 Compliance with Local Law.  The Participant agrees that the Participant will
not acquire shares pursuant to the Option or transfer, assign, sell or otherwise
deal with such shares except in compliance with Local Law.

2.2 Special Conditions Applicable to the People’s Republic of China.  The
following terms and conditions are applicable only to residents of the People’s
Republic of China:

(a) Cashless Exercise Procedure.  The Participant acknowledges that in order to
comply with Local Law, the Option may be exercised only by means of a “Cashless
Exercise,” as described in Section 4.3 below.  By accepting this Option and in
order to implement the Cashless Exercise procedure, the Participant hereby:

(i) irrevocably appoints the Company as the Participant’s agent to instruct a
brokerage firm designated by the Company (the “Brokerage Firm”) to sell on
behalf of the Participant at the prevailing market price on the Option exercise
date (or on the next trading day if the exercise date is not a day on which the
markets are open for trading) the shares of Stock issuable to the Participant
upon the exercise of the Option; and

(ii) authorizes and directs the Company to deposit the shares of Stock sold upon
the exercise of the Option with the Brokerage Firm in accordance with
Section 4.5; and

(iii) irrevocably assigns to the Company or any other Participating Company out
of the proceeds of such sale of shares an amount equal to the sum of the
aggregate Exercise Price of the shares for which the Option is being exercised
and the Tax Obligations required to be withheld in accordance with Section 4.4,
and authorizes the Company to instruct the Brokerage Firm to pay to the Company
the amount of such aggregate Exercise Price and to pay to the Company or another
Participating Company an amount equal to the Tax Obligations required to be
withheld; and

(iv) authorizes and directs the Company to instruct the Brokerage Firm to
deliver the proceeds of such sale of shares, net of brokerage commissions, fees,
aggregate Exercise Price and Tax Obligations withheld, to the Company for the
benefit of the Participant and to be deposited to a designated custodial account
for payment to the Participant; and



2

--------------------------------------------------------------------------------

 

(v) authorizes the Company and any other Participating Company to provide to the
Brokerage Firm information regarding the details of the Option and the Tax
Obligations, and authorizes the Brokerage Firm to provide to the Company and any
other Participating Company confirmation of the details of the sale of the
shares of Stock.

(b) Special Administration.  The grant and vesting of the Option and the
Participant’s ability to receive funds upon the sale of shares to be issued upon
the exercise of the Option, as described above, will be contingent upon the
Company or its Affiliate obtaining approval from the State Administration of
Foreign Exchange (“SAFE”) of the People’s Republic of China for the related
foreign exchange transaction and the establishment of a SAFE-approved bank
account.  The receipt of funds by the Participant from the sale of the shares
and the conversion of those funds to the local currency must be approved by
SAFE.  In order to comply with the SAFE regulations, the proceeds from the sale
of the shares must be repatriated to China through a SAFE-approved bank account
established and monitored by the Company or its Affiliate.

2.3 Employment Conditions.  In accepting the Option, the Participant
acknowledges that:

(a) Any notice period mandated under Local Law shall not be treated as Service
for the purpose of determining the vesting of the Option; and the Participant’s
right to exercise the Option after termination of Service, if any, will be
measured by the date of termination of the Participant’s active Service and will
not be extended by any notice period mandated under Local Law.  Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether the Participant’s Service has terminated and the
effective date of such termination.

(b) The vesting of the Option shall cease upon, and no shares shall become
Vested Shares following, the Participant’s termination of Service for any reason
except as may be explicitly provided by the Plan or this Agreement.

(c) The Plan is established voluntarily by the Company.  It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement.

(d) The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of Options, or benefits in
lieu of Options, even if Options have been granted repeatedly in the past.

(e) All decisions with respect to future Option grants, if any, will be at the
sole discretion of the Company.

(f) The Participant’s participation in the Plan shall not create a right to
further Service with any Participating Company and shall not interfere with the
ability of any Participating Company to terminate the Participant’s Service at
any time, with or without cause.

(g) The Participant is voluntarily participating in the Plan.



3

--------------------------------------------------------------------------------

 

(h) The Option is an extraordinary item that does not constitute compensation of
any kind for Service of any kind rendered to any Participating Company, and
which is outside the scope of the Participant’s employment contract, if any.

(i) The Option is not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
 termination,  redundancy, end-of-service payments, bonuses, long-service
awards, pension or retirement benefits or similar payments.

(j) In the event that the Participant is not an employee of the Company, the
Option grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore the Option grant will not be
interpreted to form an employment contract with any other Participating Company.

(k) The future value of the underlying shares is unknown and cannot be predicted
with certainty.  If the underlying shares do not increase in value, the Option
will have no value.  If the Participant exercises the Option and obtains shares,
the value of those shares acquired upon exercise may increase or decrease in
value, even below the Exercise Price.

(l) No claim or entitlement to compensation or damages arises from termination
of the Option or diminution in value of the Option or shares purchased through
exercise of the Option resulting from termination of the Participant’s Service
(for any reason whether or not in breach of Local Law) and the Participant
irrevocably releases the Company and each other Participating Company from any
such claim that may arise.  If, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen then, by signing this
Option Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such a claim.

2.4 Data Privacy Consent.

(a) The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among the members of the
Participating Company Group for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.

(b) The Participant understands that the Participating Company Group holds
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares or directorships held in the Company, details of all Options
or any other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).  The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Participant’s country.  The Participant understands that he or she may
request a list



4

--------------------------------------------------------------------------------

 

with the names and addresses of any potential recipients of the Data by
contacting the Participant’s local human resources representative.  The
Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired upon exercise of the Option.  The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan.  The Participant understands
that he or she may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative.  The
Participant understands, however, that refusing or withdrawing the Participant’s
consent may affect the Participant’s ability to participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Participant’s local human resources representative.

3. Administration.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Exercise of the Option.

4.1 Right to Exercise.  Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option.  In no event shall the Option be exercisable for more shares than
the Number of Option Shares, as adjusted pursuant to Section 9.

4.2 Method of Exercise.    Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be



5

--------------------------------------------------------------------------------

 

signed by the Participant and delivered in person, by certified or registered
mail, return receipt requested, by confirmed facsimile transmission, or by such
other means as the Company may permit, to the Company, or an authorized
representative of the Company (including a third-party administrator designated
by the Company).  Each Exercise Notice, whether electronic or written, must
state the Participant’s election to exercise the Option, the number of whole
shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement.  Further, each Exercise Notice must be received by the Company
prior to the termination of the Option as set forth in Section 6 and must be
accompanied by full payment of the aggregate Exercise Price for the number of
shares of Stock being purchased.  The Option shall be deemed to be exercised
upon receipt by the Company of such electronic or written Exercise Notice and
the aggregate Exercise Price.

4.3 Payment of Exercise Price.    Payment of the aggregate Exercise Price for
the number of shares of Stock for which the Option is being exercised may be
made only by means of a Cashless Exercise.  A “Cashless Exercise” means the
delivery of a properly executed Exercise Notice together with irrevocable
instructions to a broker in a form acceptable to the Company providing for the
assignment to the Company of the proceeds of a sale or loan with respect to
shares of Stock acquired upon the exercise of the Option in an amount not less
than the aggregate Exercise Price for such shares (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System).    In addition, the Cashless Exercise shall be implemented as described
in Section 2.2 above.

4.4 Tax Withholding.

(a) In General.    Regardless of any action taken by the Company or any other
Participating Company with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (the “Tax
Obligations”), the Participant acknowledges that the ultimate liability for all
Tax Obligations legally due by the Participant is and remains the Participant’s
responsibility and that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax Obligations in connection with any aspect of
the Option, including the grant, vesting or exercise of the Option, the
subsequent sale of shares acquired pursuant to such exercise, or the receipt of
any dividends and (b) does not commit to structure the terms of the grant or any
other aspect of the Option to reduce or eliminate the Participant’s liability
for Tax Obligations.  At the time of exercise of the Option, the Participant
shall pay or make adequate arrangements satisfactory to the Company to satisfy
all withholding obligations of the Company and any other Participating
Company.  In this regard, at the time the Option is exercised, in whole or in
part, or at any time thereafter as requested by the Company or any other
Participating Company, the Participant hereby authorizes withholding of all
applicable Tax Obligations from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for withholding of
all applicable Tax Obligations, if any, by each Participating Company which
arise in connection with the Option.  Alternatively, or in addition, if
permissible under applicable law, including Local Law, the Company or any other
Participating Company may sell or arrange for the sale of shares acquired by the
Participant to satisfy the Tax Obligations.  Finally, the Participant shall pay
to the Company or any other Participating Company any amount of the Tax
Obligations that any



6

--------------------------------------------------------------------------------

 

such company may be required to withhold as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described.  The Company shall have no obligation to process the exercise of the
Option or to deliver shares until the Tax Obligations as described in this
Section have been satisfied by the Participant.

(b) Assignment of Sale Proceeds.  Subject to compliance with applicable law,
including Local Law, and the Company’s Trading Compliance Policy, the Company
may require the Participant to satisfy the Tax Obligations in accordance with
procedures established by the Company providing for delivery by the Participant
to the Company or a broker approved by the Company of properly executed
instructions, in a form approved by the Company, providing for the assignment to
a Participating Company of the proceeds of a sale with respect to some or all of
the shares being acquired upon the exercise of the Option.

(c) Withholding in Shares.    .  If permissible under applicable law, including
Local Law, the Company shall have the right, but not the obligation, to require
the Participant to satisfy all or any portion of the Tax Obligations upon
exercise of the Option by deducting from the shares of Stock otherwise issuable
to the Participant upon such exercise a number of whole shares having a fair
market value, as determined by the Company as of the date of exercise, not in
excess of the amount of such Tax Obligations determined by the applicable
minimum statutory withholding rates if required to avoid liability
classification of the Option under generally accepted accounting principles in
the United States.

4.5 Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option.  Except as provided
by the preceding sentence, a certificate for the shares as to which the Option
is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares.  The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, the Option may not be
exercised unless (i) a registration statement under the Securities Act shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve



7

--------------------------------------------------------------------------------

 

the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained.  As a
condition to the exercise of the Option, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

4.7 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. Nontransferability of the Option.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

6. Termination of the Option.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. Effect of Termination of Service.

7.1 Option Exercisability.    The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of six  (6) months
after the date on which the Participant’s Service terminated, but in any event
no later than the Option Expiration Date.

(b) Death.    If the Participant’s Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of six  (6) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. 



8

--------------------------------------------------------------------------------

 

The Participant’s Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant’s
termination of Service.

(c) Termination for Cause.  Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.

(d) Other Termination of Service.    If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2 Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 7.1 is
prevented by the provisions of Section 4.6, the Option shall remain exercisable
until the later of (a) thirty (30) days after the date such exercise first would
no longer be prevented by such provisions, or (b) the end of the applicable time
period under Section 7.1, but in any event no later than the Option Expiration
Date.

8. Effect of Change in Control.

In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Option in accordance with Section 13.1(c) of the
Plan, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may, without the consent of the
Participant, assume or continue in full force and effect the Company’s rights
and obligations under all or any portion of the Option or substitute for all or
any portion of the Option a substantially equivalent option for the Acquiror’s
stock.  For purposes of this Section, the Option or any portion thereof shall be
deemed assumed if, following the Change in Control, the Option confers the right
to receive, subject to the terms and conditions of the Plan and this Option
Agreement, for each share of Stock subject to such portion of the Option
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise of the Option, for each
share of Stock subject to the Option, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Stock pursuant to the Change in Control.  The Option shall terminate
and cease to be outstanding effective as of the time of consummation of the
Change in



9

--------------------------------------------------------------------------------

 

Control to the extent that the Option is neither assumed or continued by the
Acquiror in connection with the Change in Control nor exercised as of the time
of the Change in Control.

9. Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate and
proportionate adjustments shall be made in the number, Exercise Price and kind
of shares subject to the Option, in order to prevent dilution or enlargement of
the Participant’s rights under the Option.  For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.”  Any fractional
share resulting from an adjustment pursuant to this Section shall be rounded
down to the nearest whole number and the Exercise Price shall be rounded up to
the nearest whole cent.  In no event may the Exercise Price be decreased to an
amount less than the par value, if any, of the stock subject to the Option. The
Committee in its sole discretion, may also make such adjustments in the terms of
the Option to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate.  All adjustments pursuant
to this Section shall be determined by the Committee, and its determination
shall be final, binding and conclusive.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is for no specified term.  Nothing in this Option
Agreement shall confer upon the Participant any right to continue in the Service
of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.



10

--------------------------------------------------------------------------------

 

12. Miscellaneous Provisions.

12.1 Termination or Amendment.  The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation.  No
amendment or addition to this Option Agreement shall be effective unless in
writing.

12.2 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

12.3 Binding Effect.  This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

12.4 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 12.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in
Section 12.4(a).  The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a



11

--------------------------------------------------------------------------------

 

paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 12.4(a) or may change the
electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 12.4(a).

12.5 Integrated Agreement.  The Grant Notice, this Option Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter.  To the extent contemplated
herein, the provisions of the Grant Notice, the Option Agreement and the Plan
shall survive any exercise of the Option and shall remain in full force and
effect.

12.6 Language.  If Participant has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.

12.7 Applicable Law.    This Option Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties as evidenced by this Option
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of California and agree that such litigation shall be conducted only in
the courts of the County of San Mateo, California, or the federal courts of the
United States for the Northern District of California, and no other courts,
where this Option Agreement is made and/or performed.

12.8 Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



12

--------------------------------------------------------------------------------